Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the amended limitations in the independent claims 1, 8, 16 and 23 especially “An apparatus for printing metadata that is not visible in a human visible spectrum, said apparatus comprising: an imaging unit operable to capture an image of a physical document, said physical document comprising content printed via a first ink that is visible in said human visible spectrum; 
a processor operable: to generate said metadata based on an attribute determined from said physical document; 
to generate an index corresponding to said metadata, said index associated with said image of said physical document; and a printer associated with said processor and operable: to print a tag encoding said metadata on a location of said physical document that overlaps at least a portion of said content, said tag printed using a second ink that is substantially invisible in said human visible spectrum, said tag readable when illuminated with light outside said human visible spectrum, and said tag comprising a start bar field and a tag field, said start field comprising; 
a plurality of start field bars, a bar width of each of said plurality of start field bars being equal; and a plurality of start field spaces, each start field space of the plurality of start field spaces being defined between adjacent start field bars of said plurality of start field bars, a space width of each of said start field spaces being equal, said space width of each of said start field spaces being an integer multiple of said bar width of said plurality of start field bars, such that said plurality of start field bars are spaced equally-2-75669111v.1Docket No. 024046-300010 apart and said space width of each start field space between adjacent start field bars being proportional to said bar width, said tag field comprising: a plurality of tag field bars having a same bar width as said bar width of said plurality of start field bars, and said plurality of tag field bars being unequally spaced apart.”
Dependent claims 2-3, 5-7, 9-12, 14-15, 17-19, 21-22, 24-26, and 28-30 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-3, 5-12, 14-19, 21-26 and 28-30 are considered allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        1/11/2022





/ALEX GOFMAN/Primary Examiner, Art Unit 2163